Exhibit 10.1

 

As Amended and Restated

July 17, 2003

 

BURLINGTON NORTHERN SANTA FE

NON-EMPLOYEE DIRECTORS’ STOCK PLAN

 

SECTION 1

 

GENERAL

 

1.1. Purpose. The Burlington Northern Santa Fe Non-Employee Directors’ Stock
Plan (the “Plan”) has been established by Burlington Northern Santa Fe
Corporation (the “Company”) to promote the interests of the Company and its
stockholders by enhancing the Company’s ability to attract and retain the
services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in the Company.

 

1.2. Operation and Administration. The operation and administration of the Plan
shall be subject to the provisions of Section 4. Capitalized terms in the Plan
shall be defined as set forth in Section 7 or elsewhere in the Plan.

 

SECTION 2

 

OPTION AWARDS

 

2.1. Terms and Conditions.

 

Each Option Award granted under the Plan shall be evidenced by an agreement and
shall comply with the following terms and conditions:

 

(a) Each year as of the date of the Annual Meeting of Stockholders of the
Company (or, if later, the date which is two business days after the release of
the Company’s earnings results for the first quarter of the year), each Eligible
Director who is a member of the Board as of the date of such Annual Meeting
shall automatically receive an Option Award for 3,000 shares of Stock.

 

(b) The option exercise price shall be the Fair Market Value of the Stock
subject to such an Option Award on the date of grant.

 

(c) The Option Award shall not be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of descent and
distribution, unless the Participant has made an irrevocable election to receive
a transferable option with the Secretary of the Company prior to the date of
grant or as may be required by rules established by the Board. Such transferable
Option Awards may be transferred by a Participant for no consideration to or
from the Participant’s Immediate Family (including, without limitation, to a
trust for the benefit of a



--------------------------------------------------------------------------------

Participant’s Immediate Family or a Family Partnership for members of the
Immediate Family), and the transferee shall remain subject to all of the terms
and conditions applicable to such Option Award prior to such transfer.

 

(d) If an individual becomes an Eligible Director during a Plan Year on a date
other than the first day of the Plan Year, he shall be granted an Option Award
for the year, with the number of shares of stock subject to the Option Award
reduced pro-rata to reflect the portion of the Plan Year that has elapsed prior
to the date on which he becomes an Eligible Director. A Director’s Option Award
under this paragraph (d) shall be made on the first business day on which he is
an Eligible Director (the “Award Date” for that Option Award), and the Fair
Market Value of the Stock so awarded shall be determined as of that date.

 

(e) The Option Awards under this subsection 2.1 shall be subject to the vesting
provision set forth in subsection 2.2.

 

2.2. Vesting. Option Awards shall be exercisable commencing one (1) year from
the date of grant. A Participant who ceases to be a Director shall forfeit the
Option Award which is not vested on his Date of Termination; provided, however,
that (i) if a Participant ceases to be a Director by reason of his Retirement,
death or Disability, any portion of the Option Award that is not then vested
shall vest on his Date of Termination; and (ii) any portion of the Option Award
that is held by an individual serving as a Director on the date of a Change in
Control that is not then vested shall vest on the date of the Change of Control.

 

2.3. Exercise. To the extent that an Option Award is exercisable, it may be
exercised in whole or in part by filing a written notice with the Secretary of
the Company at its corporate headquarters prior to the date the Option expires.
Such notice shall specify the number of shares of Stock which the Participant
elects to purchase, and shall be accompanied by payment of the exercise price
for such shares of Stock indicated by the Participant’s election. Payment shall
be by cash or by check payable to the Company, except that all or a portion of
such required amount may be paid by delivery of shares of Stock having an
aggregate Fair Market Value (valued as of the date of exercise) that is equal to
the amount of cash which would otherwise be required.

 

2.4. Expiration. An Option Award granted to a Director shall expire on the tenth
anniversary of the Award Date; provided, however, that in no event shall the
Option Award be exercisable after the first anniversary of the Date of
Termination of the Director.

 

SECTION 3

 

RETAINER STOCK AWARDS

 

3.1. Terms and Conditions. As of the date of the 1996 Annual Meeting of
Stockholders of the Company, each Director who is then an Eligible Director
shall be granted a Retainer Stock Award. Thereafter, as of the date of each
subsequent Annual Meeting of Stockholders of the Company, each Director who is
then an Eligible Director (excluding any Eligible Director who has previously
received a Retainer Stock Award) shall be granted a Retainer Stock Award,
provided, however, that no grants of Retainer Stock Awards shall be



--------------------------------------------------------------------------------

made under subparagraph (a) of this Section 3.1 after December 31, 2000, and no
grants of Retainer Stock Awards shall be made under subparagraph (b) of this
Section 3.1 after December 31, 2003. The Retainer Stock Award shall be as
follows:

 

(a) The Retainer Stock Award shall consist of the grant of 3,000 shares of
Stock, to vest as follows:

 

1) One-third of the Retainer Stock Award shall vest after three years, but no
later than six years, from the date of grant upon attaining Fair Market Value
equal to the Fair Market Value on date of grant increased by 12% compound annual
growth rate for a three year period, provided such price has been maintained for
thirty (30) consecutive trading days either immediately prior to or any time
after the third year;

 

2) One-third of the Retainer Stock Award shall vest after four years, but no
later than six years, from the date of grant upon attaining Fair Market Value
equal to the Fair Market Value on date of grant increased by 12% compound annual
growth rate for a four year period, provided such price has been maintained for
thirty (30) consecutive trading days either immediately prior to or any time
after the fourth year;

 

3) One-third of the Retainer Stock Award shall vest after five years, but no
later than six years, from the date of grant upon attaining Fair Market Value
equal to the Fair Market Value on date of grant increased by 12% compound annual
growth rate for a five year period, provided such price has been maintained for
thirty (30) consecutive trading days either immediately prior to or any time
after the fifth year.

 

(b) As of December 31 for any year in which a Director has made a Deferral
Election as described in Supplement A, each Eligible Director who has made a
Deferral Election shall receive an additional Retainer Stock Award equal to 150
percent of Cancelled Compensation, which shall vest three years from the date of
grant.

 

(c) The Retainer Stock Awards granted under this subsection 3.1 shall be subject
to the vesting provision set forth in subsection 3.3.

 

3.2. Fractional Shares. If the number of shares that may be vested under a
Retainer Stock Award for a Director would result in a fractional share, then the
number of shares otherwise available shall be reduced to the next lowest number
that would result in the allocation of no fractional shares.

 

3.3. Vesting. A Participant who ceases to be a Director prior to vesting of a
Retainer Stock Award shall forfeit a Retainer Stock Award which is not vested on
his Date of Termination; provided, however, that (i) if a Participant ceases to
be a Director by reason of his Retirement, death or Disability, any portion of
the Retainer Stock Award that is not then vested shall vest on his Date of
Termination, provided that in the event of Retirement, any Retainer Stock Award
granted under Section 3.1(a) shall be vested upon a pro rata basis based upon
the number of years which have elapsed from the date of grant divided by the
five year term of the grant if the Fair Market Value of a share of Stock from
the date of grant has increased by a 12%



--------------------------------------------------------------------------------

compound annual growth rate and if such value has been maintained for thirty
(30) consecutive trading days within the six month period prior to date of
Retirement, or such Retainer Stock Award shall be forfeited; and (ii) any
portion of the Retainer Stock Award that is held by an individual serving as a
Director on the date of a Change in Control that is not then vested shall become
vested on the date of the Change of Control.

 

3.4. Limit on Stock. Stock granted as a Retainer Stock Award shall be subject to
the following:

 

(a) Such Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date it is vested.

 

(b) Each certificate issued in respect of such Stock shall be registered in the
name of the Participant and deposited, together with a stock power endorsed in
blank, with the Company.

 

(c) Except as otherwise provided by the Plan, the Participant as owner of shares
of Stock granted to him as a Retainer Stock Award shall have all the rights of a
stockholder, including but not limited to the right to vote such shares and the
right to receive all dividends paid on such shares; provided, however, that no
dividends shall be payable to or for the benefit of a Participant with respect
to record dates for such dividends occurring on or after the date, if any, on
which the Participant has forfeited the Stock.

 

SECTION 3A

 

RESTRICTED STOCK UNIT AWARDS

 

3A.1. Terms and Conditions. Subject to the terms of this Section 3A, a
Restricted Stock Unit entitles an Eligible Director to receive one share of
Stock for the unit at the end of a vesting period to the extent provided by the
Award with the vesting of such unit also to be contingent upon such conditions
as may be set forth in the Award. During any period in which Restricted Stock
Units are outstanding and have not been settled in Stock, the Eligible Director
shall not have the rights of a stockholder, but shall have the right to receive
a payment from the Company in lieu of a dividend in an amount equal to such
dividends and at such times as dividends would otherwise be paid.

 

3A.2. Grant.

 

(a) Immediately following the Annual Meeting on April 18, 2001, each Director
who is then an Eligible Director shall be granted a Restricted Stock Unit Award
under this paragraph (a) of Section 3A.2. Thereafter, as of the date of each
subsequent Annual Meeting of Stockholders of the Company (or, if later, the date
which is two business days after the release of the Company’s earnings results
for the first quarter of the year), each Director who is then an Eligible
Director (excluding any Eligible Director who has previously received a
Restricted Stock Unit Award under this paragraph (a) of Section 3A.2) shall be
granted a Restricted Stock Unit Award under this paragraph (a) of Section 3A.2.
The Restricted Stock Unit Awards under this paragraph (a) shall consist of a
grant of 1,000 Restricted Stock Units.



--------------------------------------------------------------------------------

(b) In addition to the grants described in the preceding paragraph (a) of this
Section 3A.2, on July 24, 2003, each Director who is then an Eligible Director
shall be granted a Restricted Stock Unit Award of 1,400 Restricted Stock Units
under this paragraph (b) of Section 3A.2. Thereafter, as of the date of each
subsequent Annual Meeting of Stockholders of the Company (or, if later, the date
which is two business days after the release of the Company’s earnings results
for the first quarter of the year), each Director who is an Eligible Director as
of the date of such Annual Meeting shall be granted a Restricted Stock Unit
Award of 1,400 Restricted Stock Units under this paragraph (b) of Section 3A.2.
If an individual becomes an Eligible Director during a Plan Year on a date other
than the date of the Annual Meeting for such Plan Year, he shall be granted a
Restricted Stock Unit Award under this paragraph (b) of Section 3A.2 on the
first business day on which he is an Eligible Director, and the amount of such
award shall be 1,400 Restricted Stock Units reduced pro-rata to reflect the
portion of the Plan Year that has elapsed prior to the date on which he becomes
an Eligible Director.

 

(c) The Restricted Stock Units granted under this Section 3A.2 shall vest as
follows:

 

(i) upon the Date of Termination of the Eligible Director’s service on the
Board, provided, however, that as of such Date of Termination such Director must
have served on the Board at least until the next Annual Meeting following such
Director’s election to the Board; and

 

(ii) as otherwise provided in Section 3A.3 below.

 

3A.3. Vesting. A Director who does not serve on the Board at least until the
next Annual Meeting following such Director’s election to the Board shall
forfeit such Restricted Stock Unit Award; provided, however, that (i) if the
Director ceases to be a Director by reason of his Retirement, death or
Disability, the Restricted Stock Unit Award shall vest on his Date of
Termination, and (ii) any portion of the Restricted Stock Unit Award that is
held by an individual serving as a Director on the date of a Change in Control
that is not then vested shall become vested on the date of the Change of
Control.

 

3A.4. Limit on Restricted Stock Units. Restricted Stock Units granted as a
Restricted Stock Unit Award may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date they are vested.

 

SECTION 4

 

OPERATION AND ADMINISTRATION

 

4.1. Effective Date. Subject to the approval of the stockholders of the Company
at the Company’s 1996 annual meeting of its stockholders, the Plan shall be
effective as of the Effective Date. The Plan shall be unlimited in duration and,
in the event of Plan termination, shall remain in effect as long as any shares
of Stock or Restricted Stock Units awarded under it are outstanding and not
fully vested.



--------------------------------------------------------------------------------

4.2. Shares Subject to Plan. The shares of Stock with respect to which Awards
may be made under the Plan shall be shares currently authorized but unissued or
currently held or subsequently acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions.
Subject to the provisions of subsection 4.4, the number of shares of Stock which
may be issued with respect to Awards under the Plan shall not exceed 300,000
shares in the aggregate. Except as otherwise provided herein, any shares subject
to an Award which for any reason expires or is terminated without issuance of
shares (whether or not cash or other consideration is paid to a Participant in
respect of such Award) shall again be available under the Plan.

 

4.3. Adjustments to Shares.

 

(a) If the Company shall effect a reorganization, merger, or consolidation, or
similar event or effect any subdivision or consolidation of shares of Stock or
other capital readjustment, payment of stock dividend, stock split, spin-off,
combination of shares or recapitalization or other increase or reduction of the
number of shares of Stock outstanding without receiving compensation therefor in
money, services or property, then the Committee shall adjust (i) the number of
shares of Stock available under the Plan; (ii) the number of shares available
under any individual or other limits; (iii) the number of shares of Stock or
Restricted Stock Units subject to outstanding Awards; and (iv) the per-share
price under any outstanding Award to the extent that the Participant is required
to pay a purchase price per share with respect to the Award.

 

(b) If the Committee determines that the adjustments in accordance with the
foregoing provisions of this section would not be fully consistent with the
purposes of the Plan or the purposes of the outstanding Awards under the Plan,
the Committee may make such other adjustments to the Awards to the extent that
the Committee determines such adjustments are consistent with the purposes of
the Plan and of the affected Awards.

 

4.4. Limit on Distribution. Distribution of shares of Stock or Restricted Stock
Units or other amounts under the Plan shall be subject to the following:

 

(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to issue any shares of Stock or Restricted Stock Units under the Plan
or make any other distribution of benefits under the Plan unless such delivery
or distribution would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity.

 

(b) The Committee shall add such conditions and limitations to any Award to any
Participant who is subject to Section 16(a) and 16(b) of the Securities Exchange
Act of 1934, as is necessary to comply with Section 16(a) or 16(b) and the rules
and regulations thereunder or to obtain any exemption therefrom.

 

(c) To the extent that the Plan provides for issuance of certificates to reflect
the transfer of shares of Stock, the transfer of such shares may, at the
direction of the Committee, be effected on a non-certificated basis, to the
extent not prohibited by the provisions of Rule 16b-3 or any other applicable
rules.



--------------------------------------------------------------------------------

4.5. Taxes. All Awards and other payments under the Plan are subject to all
applicable taxes which shall be obligations of the Participant.

 

4.6. Distributions to Disabled Persons. Notwithstanding any other provision of
the Plan, if, in the Committee’s opinion, a Participant or other person entitled
to benefits under the Plan is under a legal disability or is in any way
incapacitated so as to be unable to manage his financial affairs, the Committee
may direct that payment be made to a relative or friend of such person for his
benefit until claim is made by a conservator or other person legally charged
with the care of his person or his estate, and such payment or distribution
shall be in lieu of any such payment to such Participant or other person.
Thereafter, any benefits under the Plan to which such Participant or other
person is entitled shall be paid to such conservator or other person legally
charged with the care of his person or his estate.

 

4.7. Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with Section 5.

 

4.8. Form and Time of Elections. Any election required or permitted under the
Plan shall be in writing, and shall be deemed to be filed when delivered to the
Secretary of the Company. Any Deferral Election made under Supplement A shall be
irrevocable after it is filed.

 

4.9. Agreement With Company. Each Award granted under Sections 2, 3 and 3A shall
be evidenced by an Agreement (an “Agreement”) duly executed on behalf of the
Company and by the Participant to whom such Award is granted and dated as of the
applicable date of grant. Each Agreement shall comply with and be subject to the
terms of the Plan.

 

4.10. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

4.11. Action by Company. Any action required or permitted to be taken by the
Company shall be by resolution of the Board, or by action of one or more members
of the Board (including a committee of the Board) who are duly authorized to act
for the board, by a duly authorized officer of the Board, or (except to the
extent prohibited by the provisions of Rule 16b-3 or any other applicable rules)
by a duly authorized officer of the Company.

 

4.12. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

 

SECTION 5

 

COMMITTEE

 

5.1. Selection of Committee. The Committee shall be the Directors and Corporate
Governance Committee.



--------------------------------------------------------------------------------

5.2. Powers of Committee. The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee. The Committee will
have the authority to establish, amend, and rescind any rules and regulations
relating to the Plan, to determine the terms and provisions of any agreements
made pursuant to the Plan, and to make all other determinations that may be
necessary or advisable for the administration of the Plan.

 

5.3. Information to be Furnished to Committee. The Company shall furnish the
Committee with such data and information as may be required for it to discharge
its duties. The records of the Company as to the period of a Director’s service
shall be conclusive on all persons unless determined to be incorrect.
Participants and other persons entitled to benefits under the Plan must furnish
the Committee such evidence, data or information as the Committee considers
desirable to carry out the terms of the Plan.

 

5.4. Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Company be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Company. The Committee, the individual
members thereof, and persons acting as the authorized delegates of the Committee
under the Plan, shall be indemnified by the Company, to the fullest extent
permitted by law, against any and all liabilities, losses, costs and expenses
(including legal fees and expenses) of whatsoever kind and nature which may be
imposed on, incurred by or asserted against the Committee or its members or
authorized delegates by reason of the performance of a Committee function if the
Committee or its members or authorized delegates did not act dishonestly or in
willful violation of the law or regulation under which such liability, loss,
cost or expense arises. This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.

 

SECTION 6

 

AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, provided that, subject
to subsection 4.3 (relating to certain adjustments to shares), no amendment or
termination may adversely affect the rights of any Participant or beneficiary
under any Award made under the Plan prior to the date such amendment is adopted
by the Board. Notwithstanding the provisions of this Section 6, in no event
shall the provisions of the Plan relating to Awards under the Plan be amended
more than once every six months, other than to comport with changes in the
Internal Revenue Code (“Code”), the Employee Retirement Income Security Act, or
the rules thereunder; provided, however, that the limitation set forth in this
sentence shall be applied only to the extent required under SEC Rule
16b-3(c)(2)(ii)(B) or any successor provision thereof.



--------------------------------------------------------------------------------

SECTION 7

 

DEFINED TERMS

 

For purposes of the Plan, the terms listed below shall be defined as follows:

 

(a)   Award. The term “Award” shall mean an award of stock options, restricted
stock or restricted stock units granted to any person under the Plan.

 

(b)   Board. The term “Board” shall mean the Board of Directors of the Company.

 

(c)   Change in Control. A “Change in Control” shall be deemed to have occurred
if:

 

(1) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities;

 

(2) during any period of two consecutive years (not including any period prior
to the effective date of this provision), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this definition)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

 

(3) the stockholders of the Company approve a merger or consolidation of the
Company with any other company other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 80% of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or



--------------------------------------------------------------------------------

consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 25% of the combined voting power of
the Company’s then outstanding securities; or

 

(4) the stockholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets. For purposes of this clause
(4), the term “the sale or disposition by the Company of all or substantially
all of the Company’s assets” shall mean a sale or other disposition transaction
or series of related transactions involving assets of the company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by such other method as the Board of Directors of the Company
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the fair market value of the
Company (as hereinafter defined). For purposes of the preceding sentence, the
“fair market value of the Company” shall be the aggregate market value of the
outstanding shares of Stock (on a fully diluted basis) plus the aggregate market
value of the Company’s other outstanding equity securities. The aggregate market
value of the shares of Stock (on a fully diluted basis) outstanding on the date
of the execution and delivery of a definitive agreement with respect to the
transaction or series of related transactions (the “Transaction Date”) shall be
determined by the average closing price of the shares of Stock for the ten
trading days immediately preceding the Transaction Date. The aggregate market
value of any other equity securities of the Company shall be determined in a
manner similar to that prescribed in the immediately preceding sentence for
determining the aggregate market value of the shares of Stock or by such other
method as the Board of Directors of the Company shall determine is appropriate.

 

Notwithstanding the foregoing, a merger, consolidation, acquisition of common
control, or business combination of the Company and a Class I Railroad or a
holding company of a Class I Railroad shall not constitute a “Change in Control”
unless the Board makes a determination that such transaction shall constitute a
“Change in Control.”

 

(d)   Date of Termination. A Participant’s “Date of Termination” shall be the
day following the last day on which he serves as a Director.



--------------------------------------------------------------------------------

(e)   Director. The term “Director” means a member of the Board.

 

(f)   Disability. A Participant shall be considered to have a “Disability”
during the period in which he is unable, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.

 

(g)   Effective Date. The “Effective Date” means the date of the Company’s 1996
annual stockholders meeting.

 

(h)   Eligible Director. Each Director who is not an employee of the Company or
any Related Company shall be an “Eligible Director”.

 

(i)   Fair Market Value. The “Fair Market Value” of the Stock shall be the mean
between the highest and lowest quoted sales prices of a share of Common Stock on
the New York Stock Exchange Composite Transaction Report; provided, that if
there were no sales on the valuation date but there were sales on dates within a
reasonable period both before and after the valuation date, the Fair Market
Value is the weighted average of the means between the highest and lowest sales
on the nearest date before and the nearest date after the valuation date. The
average is to be weighed inversely by the respective numbers of trading days
between the selling dates and the valuation date and shall be determined in good
faith by the Committee.

 

(j)   Immediate Family. With respect to a particular Participant, the term
“Immediate Family” shall mean the Participant’s spouse, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren.

 

(k)   Option Award. The term “Option Award” shall mean a non-qualified stock
option granted under the Plan.

 

(l)   Participant. A “Participant” is any person who has received an Award under
the Plan.

 

(m)   Plan Year. The term “Plan Year” means the period (i) beginning on the date
of the Company’s annual stockholders meeting and (ii) ending on the day
immediately prior the first day of the following Plan Year. The first Plan Year
shall begin on the Effective Date.

 

(n)   Related Companies. The term “Related Company” means any company during any
period in which it is a “subsidiary corporation” (as that term is defined in
Code section 424(f)) with respect to the Company.

 

(o)   Retirement. The term “Retirement” means termination of service as a
Director in accordance with and pursuant to the Retirement Policy for Directors
adopted by the Company.



--------------------------------------------------------------------------------

(p)   SEC. “SEC” shall mean the Securities and Exchange Commission.

 

(q)   Stock. The term “Stock” shall mean shares of common stock of the Company.



--------------------------------------------------------------------------------

As Amended and Restated July 17, 2003

 

SUPPLEMENT A

 

DEFERRAL ELECTION

 

Supplement A is deleted from the Non-Employee Directors’ Stock Plan as of
December 31, 2003.

 

A-1.1. Eligibility. An individual who is otherwise entitled to receive a
Retainer Stock Award or who is otherwise eligible to receive cash payment for
services provided as a Director (“Cash Compensation”) may elect to forego a
portion of the annual retainer fee exclusive of any fees or other amounts
payable for attendance at the meetings of the Board or for service on any
committee thereof, to receive a Retainer Stock Award as described in Section 3
hereof, subject to the following terms of this Supplement A.

 

A-1.2. Date of Grant. The date of grant shall be as of December 31 for any year
in which a Director has made a Deferral Election as described in this Supplement
A.

 

A-1.3. Amount of Elective Compensation. Each Participant may exchange up to 25%
of the annual cash retainer fee, exclusive of any fees or other amounts payable
for attendance at the meetings of the Board or for service on any committee
thereof, payable in a calendar year in exchange for a Retainer Stock Award equal
to a number of shares of Stock determined by dividing 150% of the amount of
Cancelled Compensation by the Fair Market Value of Stock on the date of grant;
provided that such Retainer Stock Award shall be of substantially equivalent
value to the Cancelled Compensation to the extent required by SEC Rule
16b-3(c)(2)(i)(C). The Cancelled Compensation shall be deducted from the last
quarterly payment of the annual retainer fee in a fiscal year.

 

A-1.4. Method of Election. A Participant who wishes to elect to receive a
Retainer Stock Award must deliver to the Secretary of the Company, a written
irrevocable election specifying the amount of Cash Compensation he wishes to
forego (“Cancelled Compensation”), by December 31 prior to the fiscal year in
which the Cash Compensation would be earned (or at such other time required
under rules established by the Board).